Citation Nr: 0628780	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  02-10 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than September 15, 
1999, for the award of    a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1965 to 
November 1968.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2000  rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Portland, 
Oregon, which granted entitlement to a TDIU, effective from 
September 15, 1999.  The veteran has requested the assignment 
of an earlier effective date for the benefit awarded.   
 
In June 2003, the veteran and his spouse provided testimony 
during a hearing         at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board.  A transcript of that 
proceeding is of record.  

Thereafter, in March 2004, the Board remanded the veteran's 
claim for an earlier effective date to the RO (via the 
Appeals Management Center (AMC) in Washington, DC), in order 
to afford him more comprehensive notification of the Veterans 
Claims Assistance Act (VCAA) and its attendant duty to notify 
and assist provisions.  Upon completion of this requested 
action, the AMC continued the denial of the veteran's claim, 
and returned the case to the Board for further consideration.   


FINDINGS OF FACT

1.	The veteran has received thorough and detailed notice 
regarding the evidence required to substantiate the claim for 
an earlier effective date for entitlement to        a TDIU, 
including whose responsibility - his or VA's, it was to 
obtain the supporting information and evidence.  Moreover, 
all relevant evidence necessary for an equitable disposition 
of this matter has been obtained.  



2.	The veteran's formal claim for a TDIU, which resulted in 
the RO's June 2000 rating decision awarding that benefit, was 
received on September 15, 1999, and there was no additional 
pending claim on file that can reasonably be construed to 
provide an earlier date of receipt of claim.  

3.	The competent evidence does not establish that the legal 
requirements for           a TDIU were met at any point 
during the one-year preceding the September 15, 1999 date of 
claim. 


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
September 15, 1999,        for the award of a TDIU.  38 
U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002);        38 
C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.321(b)(1), 3.400, 
4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).


During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection" 
(and to include a claim for an earlier effective date for a 
disability rating previously awarded), therefore, VA is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, 
if any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In furtherance of the above-referenced requirements as to the 
content of the    VCAA notice provided to a claimant who is 
requesting entitlement to compensation or other VA benefits, 
the AMC has issued to the veteran (following the March 2004 
Board remand of his case for additional development) notice 
letters dated in      April 2004 and March 2006 which 
explained to him the process for the     continuing 
evidentiary development of his claim.  The initial 
correspondence dated in April 2004, in and of itself, 
contained sufficient information and explanation to the 
veteran that it satisfied each of the criteria set forth 
under the Pelegrini II decision, as to what will constitute 
sufficient VCAA notice.   

That correspondence set forth an explanation as to the 
general type of evidence most helpful to establish 
entitlement to the benefit sought, primarily, evidence 
showing that his disability was worse than previously noted, 
and presumably, during the time period for which an earlier 
effective date was sought.  The AMC's letter then explained 
that those sources of evidence which would be most helpful in 
order to support the claim, consisted of statements from 
treating physicians, the results of any laboratory tests or 
x-rays, and the dates of recent examinations.     This 
information effectively met the first requirement of 
satisfactory notice in Pelegrini II.  It should also be noted 
that the July 2002 statement of the case (SOC), and 
subsequent supplemental SOCs (SSOCs) included a more detailed 
discussion of the evidence required to establish the 
veteran's claim, including that which demonstrated 
unemployability due to service-connected disability at some 
point earlier than September 1999, as the veteran has 
claimed. 





Per the second and third criteria of the Pelegrini II 
analysis, the April 2004 letter provided an explanation as to 
the joint obligation between VA and the veteran himself, to 
obtain all further evidence relevant to the eventual outcome 
of the matter on appeal.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  In this respect, it informed the 
veteran that VA would undertake reasonable efforts to help 
obtain evidence such as medical records, employment records, 
and records from Federal agencies.  The RO also enclosed 
copies of VA Form 21-4142 (Authorization and Consent to 
Release of Information), upon which he could identify any 
sources of additional medical evidence which had not been 
obtained.  

Moreover, the April 2004 correspondence included language 
requesting that if     the veteran had any further evidence 
in his possession that pertained to his claim,   to please 
send this information to the AMC.  The information provided 
therein met the fourth and final element of VCAA notice under 
Pelegrini II.  Also noteworthy  is that in addition to the 
initial notice letter, a subsequent March 2006 letter       
(sent primarily to inform the veteran of the recent 
Dingess/Hartman decision) again requested that he send 
additional medical evidence, and thus further informed him of 
the opportunity to support his claim through relevant 
evidence and information.   

Based upon the foregoing documents, the underlying 
requirements as to the content of VCAA notice, as set forth 
under Pelegrini II, have been met.  In addition, the more 
recent March 2006 letter that the AMC has sent to the 
veteran, informed him of the recent holding in the 
Dingess/Hartman decision, and then placed him on notice as to 
the evidence that was required in order to establish both the 
disability rating and effective date elements of a claim on 
appeal for compensation benefits, consistent with that 
decision.  Since the matter presently on appeal concerns the 
propriety of the effective date awarded for entitlement to a 
TDIU, it is the latter element regarding the provisions for 
assignment of an effective date of which the veteran clearly 
would need to have received notification in this case.  Here, 
the content of the March 2006 notice letter sufficiently 
described the effective date element of his TDIU claim, as 
well as provided additional explanation as to the disability 
rating element of a claim for VA benefits.  

In addition to the relevant information described thus far as 
to the content of the VCAA notice afforded to the veteran, 
there is also the consideration that the notice information 
provided therein was sent to him in a timely manner.  In this 
instance, the veteran's initial claim for an earlier 
effective date, should be considered his August 2000 notice 
of disagreement (NOD) with the June 2000 RO rating decision, 
which previously awarded entitlement to a TDIU, effective 
from September 15, 1999.  Then in July 2002, the RO issued 
the SOC denying the earlier effective date sought, and which 
reflected its initial adjudication on the merits of that 
effective date claim.  Accordingly, the VCAA notice letters 
which the AMC provided to    the veteran in April 2004 and 
March 2006 would not meet the definition set forth  under 
Pelegrini II as to timely VCAA notice, since the letters were 
sent subsequent to the initial adjudication of the claim 
under appellate consideration.  See 18 Vet. App. at 119-20.  
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Notwithstanding any defect in the timing of the notice, 
however, there still has not been any identifiable 
detrimental result upon the adjudication and eventual 
disposition of the veteran's claim.  Following the issuance 
of the April 2004 VCAA letter, the veteran had ample 
opportunity to respond with supporting evidence and/or 
argument prior to the issuance of the December 2005 SSOC 
continuing the denial of his claim, and in response provided 
a May 2004 statement from his spouse, and completed medical 
authorization form listing as an additional remaining source 
of treatment records the Portland VA Medical Center (VAMC).  
The AMC has since obtained the requested outpatient records.  
Significantly, also, the Board previously remanded this case 
in March 2004 primarily to ensure that due consideration had 
been afforded to the provisions of the VCAA, and the remand 
itself clearly identified the essential role of the VCAA's 
duty to notify and assist with respect to the development of 
his claim on appeal.  Additionally, in response to the most 
recently issued March 2006 correspondence, in his June 2006 
reply, the veteran indicated that he had submitted all of the 
evidence available in support of his claim, and requested 
that a determination be rendered concerning his appeal.  



For these reasons, the Board finds that regardless of the 
timing of the VCAA   notice letters in this case, the veteran 
has been afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2004), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

In addition, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claim.  At the point in time at which the veteran 
initially filed his August 2000 claim for an earlier 
effective date, there was already considerable evidence of 
record that would directly pertain to the assignment of the 
correct effective date.  This included VA outpatient and 
hospitalization records over an extensive time period, the 
reports of numerous     VA examinations and social and 
industrial capacity surveys, and a significant portion of 
those records with regard to his receipt of disability 
benefits from the Social Security Administration (SSA).  
Since then, in order to obtain further evidence relevant to 
the effective date claim at issue, the RO has obtained 
additional VA outpatient records, and complete records from 
the SSA, to include both the decision to award benefits and 
the medical records supporting that decision.  

In support of his claim, the veteran himself has provided a 
September 1999          VA Form 21-8940 (formal application 
for a TDIU), lay statements from             third parties, 
and several personal statements.  He also provided testimony 
during a June 2003 travel Board hearing before the 
undersigned VLJ.                 38 C.F.R. § 20.704(a).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.


Governing Law, Regulations and Analysis

The veteran has indicated that entitlement is warranted to an 
effective date prior to September 15, 1999, for the TDIU 
benefit which has been awarded, pursuant to      the RO's 
June 2000 rating decision.  That effective date for the TDIU 
corresponds to the date of receipt of the veteran's September 
1999 formal claim for               total disability 
compensation due to unemployability.  In finding that a TDIU 
was warranted, the RO deemed as the underlying service-
connected disability which  had led to unemployability the 
veteran's post-traumatic stress disorder (PTSD) condition, 
for which he is in receipt of disability compensation at the 
70 percent level, since January 28, 1992.  At present, the 
determinative issue is whether        the correct effective 
date should have been at any point prior to the September 
1999 date of claim for a TDIU. 

The provisions under VA law for the determination as to the 
effective date of an  award of disability compensation are 
set forth at 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2005).  Except as otherwise provided, the effective 
date of an evaluation and an award of compensation benefits 
that is based on an original claim, claim reopened after a 
final disallowance, or claim for increase will be the date 
the claim was received or the date entitlement arose, 
whichever is later.        See 38 C.F.R. § 3.400.  

In particular, the specific provision for assignment of an 
effective date in cases      in which there has been an 
increase in the level of disability compensation (including 
an award of a TDIU), indicates that the effective date of the 
increased rating granted will be the date the claim was 
received, or the date entitlement arose whichever is later.  
See 38 C.F.R. § 3.400(o)(1).  That notwithstanding, there is   
also the potential availability for assignment of an 
effective date at the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred   if the claim is received within one-year from such 
date -- otherwise, the date of receipt of claim.  See 38 
C.F.R. § 3.400(o)(2). 



As a general matter, for purposes of determining whether 
entitlement to a TDIU  due to service-connected disability is 
warranted, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total disability 
may or may not be permanent, but total ratings will not be 
assigned for temporary exacerbations or acute infectious 
diseases -- except where specifically prescribed by VA's 
Rating Schedule.  38 C.F.R. § 3.340;         see also 
Fluharty v. Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad 
(I) v. Derwinski, 1 Vet. App. 164, 165 (1991).  

In determining the date that a claim was received, as a 
general matter VA will review all communications from the 
appellant, which may be interpreted as applications or 
claims, both formal and informal, for benefits.  VA is 
required to identify and act on informal claims for benefits.  
See 38 U.S.C.A. § 5102;              38 C.F.R. § 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196,   
198-200 (1992).  Informal claims may be received from a 
claimant, his or her    duly appointed representative, a 
Member of Congress, or a person acting as next friend of the 
claimant, so long as it identifies the benefit sought.                            
See 38 C.F.R. § 3.155(a).  

Total disability ratings are authorized under the schedular 
requirements for entitlement to a TDIU, where it is shown 
that the claimant is considered unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities -- if there is only one such 
disability, it must be ratable at 60 percent or more, and if 
instead there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more and 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).

However, provided that a claimant does not satisfy the 
threshold rating requirements of section 4.16(a) for a TDIU, 
he may still warrant entitlement to    this benefit if it is 
determined that his case otherwise presents such an 
exceptional circumstance that he is entitled to 
extraschedular consideration.  38 C.F.R.               § 
3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The governing norm in these very special, exceptional cases 
is a finding, for example, that there have been frequent 
periods of hospitalization or marked interference with 
employment       (i.e., beyond that contemplated by the 
rating currently assigned) to render impractical the 
application of the regular schedular standards.

The degree of impairment in occupational functioning that is 
generally deemed indicative of unemployability, consists of a 
showing that the veteran is indeed "[in]capable of 
performing the physical and mental acts required by 
employment," and is not based solely on whether the veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The sole fact that a claimant is unemployed or has 
difficulty finding employment is insufficient to warrant a 
total rating, inasmuch as the VA rating schedule already is 
designed to take into consideration the effect of the ability 
to obtain and keep employment.  Id.            See also 38 
C.F.R. §§ 4.1, 4.10 (2005).  

As mentioned above, the veteran is requesting an effective 
date earlier than September 15, 1999, for the award of a 
TDIU.  Inasmuch as the two conditions for which service 
connection has been granted consists of PTSD (for which a 70 
percent disability rating is in effect), and the residuals of 
malaria during service (evaluated  at the noncompensable 
level), and the effective date of service connection for each 
was August 1, 1986, it follows that the effective date for 
the veteran's TDIU   (which is premised upon occupational 
incapacity due solely to service-connected disability) cannot 
be any earlier than that point.  

Significantly, moreover, there is a November 29, 1989 Board 
decision of record which denied a previous claim for 
entitlement to a TDIU.  Following issuance of that decision, 
the veteran did not appeal it, and it became a final 
determination on the merits.  See 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1100.  While the present claim concerns the 
propriety of the assigned effective date after which TDIU 
benefits were later established, the veteran may not receive 
any effective date earlier than the date of the November 1989 
previous Board denial, in the absence of attempting to 
address that determination on a collateral basis (such as 
through a motion for      clear and unmistakable error (CUE), 
or motion for reconsideration), which in any event, has not 
occurred in this instance.  Similarly, a February 1992 rating 
decision again denied entitlement to TDIU, and this decision 
was not appealed, and itself became final within one-year of 
the May 1992 date of notification of that denial  (see 38 
U.S.C.A. § 7105(c)) -- therefore, this additional claim has 
since been resolved on the merits.  As with the prior Board 
decision, the veteran has not alleged entitlement to a 
previous effective date through collaterally attacking that 
final decision by any means.  In this respect, the Court has 
also recently held that where   a claim for an earlier 
effective date represents disagreement with an effective date 
assigned pursuant to a final RO rating decision (and by 
implication a final decision of the Board as well on an 
effective date issue), in the absence of an attempt to 
vitiate the finality of that decision -- such as through a 
petition to reopen, or allegation of CUE in that decision, 
the claimant has merely raised a "freestanding" effective 
date claim that cannot remove the finality of the decision 
which assigned the previous effective date.  See Rudd v. 
Nicholson, No. 02-0300, 2006 WL 2387711 (Vet. App. Aug. 18, 
2006). 

Initially, on review of the evidence of record since the 
February 1992 RO decision on the previous TDIU claim, the 
analysis as to the correct effective date must begin with 
finding when the veteran's most recent claim for a TDIU was 
received        (i.e., the claim resulting in the RO's June 
2000 decision to award him that benefit).  Here, the date of 
claim is provided by the September 15, 1999 date of receipt 
of his formal claim for entitlement to a TDIU, which he had 
filed previously that month. As of that date, there was no 
pending, unresolved claim for a TDIU, or for that matter, any 
pending claim for increase for service-connected disability 
that might be reasonably construed to include the TDIU issue.  
Although in its July 1999 rating decision, the RO had 
continued the 70 percent evaluation in effect for the 
veteran's PTSD, this was accomplished in connection with a 
scheduled review examination, not any existing claim for 
higher compensation, to include that of a TDIU.  Accordingly, 
the September 15, 1999 date of the recent claim for a TDIU is 
what must be considered in applying the law on the assignment 
of effective dates.  




Based upon the provisions identified above as to effective 
dates for an increase       in disability compensation, the 
effective date for a TDIU is available as early as the date 
of receipt of claim on September 15, 1999, provided that 
entitlement to that benefit was also secured as of then -- 
and the latter requirement, will be presumed for the sake of 
argument in this case, in view of the effective date the RO 
has already assigned.  While this September 15, 1999 date of 
claim is no earlier in time than the current effective date, 
however, consideration is still warranted as to an effective 
date up to one-year preceding the date of claim, if 
ascertainable that an increase in disability had occurred.  
See 38 C.F.R. § 3.400(o)(1).  Thus, this one-year timeframe 
must still be considered, from September 15, 1998 up until 
the date of claim.  He meets the preliminary schedular 
criteria for a TDIU by way of his          70 percent rating 
for service-connected PTSD, and if it is shown there is 
resultant unemployability, then the complete requirements for 
a TDIU would be met.  

The relevant history as to employment capacity includes, 
preliminarily,             some evidence that represented 
findings on employability already of record during the one-
year period preceding the September 1999 date of claim, even 
although it is dated from two to three years before September 
15, 1998.  In May 1995, the veteran underwent a VA social and 
industrial survey in conjunction with the RO's      review 
assessment of the severity of his PTSD, and the examining 
social worker observed that he was unemployed and was also 
receiving SSA disability benefits.  In providing an overall 
clinical impression, the examiner opined that there did not 
appear to be a significant change in the veteran's PTSD level 
(i.e., from the level of          70 percent), and further 
commented that the veteran himself had concluded that he was 
unemployable, and had no interest in vocational 
rehabilitation.  The social worker indicated that the veteran 
was unemployable for a variety of reasons, which he listed 
as:  personality problems, recurring depression, lack of 
direction, and possible PTSD episodes that might interfere 
with job performance, such as hallucinatory experiences and 
mood swings.            




Subsequently, outpatient records from the Portland VAMC 
indicate that he continued to receive evaluation and 
treatment for his service-connected    psychiatric condition 
on an intermittent basis.  In a recent March 1999 psychiatric 
evaluation, it was stated that he had been prescribed 
medication and had fair control of PTSD symptoms and 
depressive symptomatology.  The psychiatrist noted partial 
improvement in symptoms, but also that the veteran might need 
lifelong antidepressants given the severity of some symptoms.  
He diagnosed dysthymia, major depressive disorder, PTSD, 
panic disorder, and polysubstance and alcohol abuse both in 
remission.  There were no substantive findings in this 
report, or other past treatment history since the 1995 social 
and industrial survey, with respect to employability.    

The veteran also underwent a detailed review examination in 
June 1999, which resulted in the diagnosis rendered of PTSD, 
chronic and severe with associated depression; polysubstance 
dependence, in full sustained remission; and personality 
disorder, NOS.  The examiner assigned a current Global 
Assessment of Functioning Score of 50, which in accordance 
with the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
(DSM-IV), with regard to the range of GAF scores from 41 to 
50, is indicative of serious impairment in social, 
occupational, or school functioning.  The psychiatrist 
indicated that the veteran's symptoms of PTSD and his 
personality disorder, contributed to an unwillingness to seek 
treatment, and the potential likelihood of  the absence of 
substantial improvement.  Once again, there was no statement 
directly addressing employability.  

These medical findings, as explained, do not include any 
definitive opinion to support that the veteran is 
unemployable due to service-connected disability.       While 
the opinion expressed by the May 1995 VA social worker 
admittedly considered employability, the underlying reasons 
he identified for that state were,  to a significant degree, 
other than due solely to the veteran's service-connected PTSD 
and related manifestations.  To the extent that a personality 
disorder was identified as a contributing factor, such a 
condition is one generally not recognized as a disability 
under VA law governing service connection.  See 38 C.F.R.             
§§ 3.303(c), 4.9.  There is also no other probative evidence 
to support a TDIU rating during or in proximity to the one-
year period at issue, which clarifies that   service-
connected disability was the more significant or pronounced 
cause of documented impairment in occupational functioning.

The Board further notes that the veteran has raised the 
contention that since he has been adjudicated to be totally 
disabled by the Social Security Administration, primarily due 
to his PTSD condition, and has been in receipt of these 
benefits    since 1987, that he should be deemed unemployable 
for VA compensation purposes as well, prior to the current 
September 1999 effective date.  The claims file reflects that 
in its original November 1989 administrative decision, the 
SSA found the veteran to be totally disabled resulting from 
the primary condition of ischemic  heart disease, and 
secondary condition of a personality disorder -- effective 
from July 2, 1987.   Then in a March 2000 SSA decision, 
following review of the veteran's case to confirm that he 
remained entitled to benefits, the primary medical condition 
listed upon which his receipt of total disability was based, 
was revised to a diagnosis of PTSD.  The secondary diagnosis 
of personality disorder remained.  The SSA's determination 
that the veteran was unemployable due to the underlying 
causes listed, is relevant to the effective date issue at 
hand, but is not controlling upon VA's disposition of this 
matter.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-71 
(1992).  Decisions concerning SSA disability benefits utilize 
somewhat different criteria, inasmuch as employability 
determinations are based on all medical conditions, not 
solely service-connected disabilities.  Id.      

Here, the SSA's decision that the veteran's PTSD was the 
primary condition causing unemployability, was rendered in 
March 2000, and as a result, entitlement to disability 
benefits on the basis of this psychiatric condition was not 
even established as of the already assigned September 15, 
1999 effective date.         Provided, for the sake of 
argument, that the March 2000 SSA decision represented   a 
finding that retroactively, the primary diagnosis underlying 
unemployability     was PTSD even in advance of the March 
2000 decision (although this is not expressly stated in that 
decision), the supporting medical records for the decision 
have been reviewed, and contain no additional medical 
evidence than that already before VA -- and which as 
mentioned, does not provide an independent basis for an 
earlier effective date.  See Martin v. Brown, 4 Vet. App. 
136, 140 (1993),    citing Collier v. Derwinski, 1 Vet. App. 
413, 417 (1991) (when evaluating an     SSA decision and 
supporting evidence, reasons and bases should be provided to   
the extent that decision's conclusions are not accepted).  
The SSA's most recent decision, for these reasons, is not 
dispositive as to the present earlier effective     date 
claim. 

Accordingly, the correct effective date in this instance is 
the date of receipt of the veteran's September 15, 1999 
formal TDIU claim, as this is the earliest pending claim of 
record, and the competent evidence does not demonstrate legal 
entitlement to a TDIU within the preceding year.  Since the 
law and regulations pertaining to the assignment of effective 
dates do not objectively support an effective date prior to 
September 15, 1999 for receipt of TDIU benefits, the claim on 
appeal must be denied.  The preponderance of the evidence is 
unfavorable as to the veteran's claim for an earlier 
effective date, and under these circumstances the benefit-of-
the-doubt doctrine does not apply.  38 U.S.C.A. 5107(b).  See 
also Alemany v. Brown,            9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim for an effective date earlier than September 15, 
1999 for the award of      a TDIU is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


